Putnam Investments One Post Office Square Boston, MA 02109 February 2, 2015 BY EDGAR Filing Desk Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Preliminary Proxy Statement on Schedule 14A for Putnam High Income Securities Fund; Putnam Managed Municipal Income Trust; Putnam Master Intermediate Income Trust; Putnam Municipal Opportunities Trust; and Putnam Premier Income Trust Dear Ladies and Gentleman: On behalf of the closed-end registered investment companies (Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust) within the Putnam funds family of funds (each a “Fund”), we are filing, pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended, a Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) and related forms of proxy. As described further in the Proxy Statement, the Proxy Statement is being filed in connection with the solicitation of shareholder proxies with respect to several proposals, including (i) fixing the number of Trustees at 14 for each Fund; (ii) the election of Trustees for each Fund; and (iii) the approval of the conversion of the Fund from closed-end to open-end status and certain related amendments to the Agreement and Declaration of Trust for four of the Funds. The meeting at which shareholders of the Funds will be asked to vote on these proposals is currently expected to be held on April 23, 2015. Copies of the proxy statement are expected to be mailed to each Fund’s shareholders beginning on or about February 24, 2015. Please direct any questions concerning this filing to the undersigned at 617-760-8939. Very truly yours, /s/ James F. Clark James F. Clark Associate General Counsel cc: James E. Thomas, Esq. Ropes & Gray LLP Bryan Chegwidden, Esq. Ropes & Gray LLP
